MEMORANDUM OPINION

No. 04-05-00168-CV

TEXAS DEPARTMENT OF TRANSPORTATION,
Appellant

v.

Juan Francisco ESTRADA,
Appellee

From the 63rd Judicial District Court, Val Verde County, Texas
Trial Court No. 22860
Honorable Thomas F. Lee, Judge Presiding

PER CURIAM
 
Sitting:            Karen Angelini, Justice
Sandee Bryan Marion, Justice
Phylis J. Speedlin, Justice
 
Delivered and Filed:   August 24, 2005

DISMISSED
            The parties have filed a joint motion to dismiss this appeal, stating that they have fully
compromised and settled all issues in dispute.  The motion is granted, and this appeal is dismissed. 
See Tex. R. App. P. 42.1.
                                                                                    PER CURIAM